Jun 25 2014, 9:58 am


FOR PUBLICATION

ATTORNEY FOR APPELLANT:                                   ATTORNEYS FOR APPELLEE:

JUSTIN R. WALL                                            GREGORY F. ZOELLER
Wall Legal Services                                       Attorney General of Indiana
Huntington, Indiana
                                                          HENRY A. FLORES, JR.
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

JEREME LEE WALL,                                          )
                                                          )
        Appellant-Petitioner,                             )
                                                          )
                vs.                                       )        No. 85A02-1311-MI-976
                                                          )
ALFRED H. PLUMMER, III,1                                  )
                                                          )
        Appellee-Respondent.                              )


                       APPEAL FROM THE WABASH CIRCUIT COURT
                         The Honorable Robert R. McCallen III, Judge
                               Cause No. 85C01-1309-MI-578


                                             June 25, 2014

                                 OPINION - FOR PUBLICATION

CRONE, Judge

        1
         Pursuant to Indiana Code Section 35-38-9-8(d), Wall was required to serve a copy of his petition for
expungement upon the prosecuting attorney. He has acknowledged that he named Alfred H. Plummer, deputy
prosecutor, as the respondent instead of the elected prosecuting attorney, William C. Hartley.
                                      Case Summary

       Jereme Lee Wall appeals the trial court’s denial of his petition to expunge the records

of his conviction for class C felony criminal mischief. On appeal, Wall claims that the trial

court erred in concluding that he could not have the records of his conviction expunged

because he had violated the terms of his probation. We affirm.

                              Facts and Procedural History

       In February 1992, Wall was convicted of class C felony criminal mischief. The trial

court ordered Wall to serve three years with all but 120 days suspended to probation. In

February 1993, Wall admitted to violating his probation by not updating his address record

with the probation department, and the trial court revoked the balance of his sentence.

       In September 2013, Wall filed a petition to expunge his conviction pursuant to Indiana

Code Section 35-38-9-4, which at that time read as follows:

       (a) Except as provided in subsection (b), this section applies only to a person
       convicted of a felony.

       (b) This section does not apply to the following:
              (1) An elected official convicted of an offense while serving the
              official’s term or as a candidate for public office.
              (2) A sex or violent offender (as defined in IC 11-8-8-5).
              (3) A person convicted of a felony that resulted in serious bodily injury
              to another person.
              (4) A person convicted of official misconduct (IC 35-44.1-1-1).
              (5) A person convicted of an offense described in:
                      (A) IC 35-42-1;
                      (B) IC 35-42-3.5; or
                      (C) IC 35-42-4.

       (c) Not earlier than eight (8) years after the completion of the person’s
       sentence (including the completion of any term of supervised release and the
       satisfaction of all other obligations placed on the person as part of the

                                              2
        sentence, unless the prosecuting attorney consents in writing to an earlier
        period), the person convicted of the felony may petition the sentencing court to
        expunge conviction records contained in:
                (1) a court’s files;
                (2) the files of the department of correction;
                (3) the files of the bureau of motor vehicles; and
                (4) the files of any other person who provided treatment or services to
                the petitioning person under a court order;
        that relate to the person’s felony conviction.

        (d) A person who files a petition to expunge conviction records shall pay the
        filing fees required for filing a civil action, and the clerk shall distribute the
        fees as in the case of a civil action. A person who files a petition to expunge
        conviction records may not receive a waiver or reduction of fees upon a
        showing of indigency.

        (e) If the court finds by clear and convincing evidence that:
                (1) the period required by this section has elapsed;
                (2) no charges are pending against the person;
                (3) the person does not have an existing or pending driver’s license
                suspension;
                (4) the person has successfully completed the person’s sentence,
                including any term of supervised release, and satisfied all other
                obligations placed on the person as part of the sentence; and
                (5) the person has not been convicted of a crime within the previous
                eight (8) years;
        the court may order the conviction records described in subsection (c) marked
        as expunged in accordance with section 7 of this chapter. A person whose
        records have been ordered marked as expunged under this section is
        considered to have had the person’s records expunged for all purposes other
        than the disposition of the records.

(Emphasis added.)2




        2
           We refer to the version of Indiana Code Section 35-38-9-4 effective when Wall filed his petition.
This statute was amended by Indiana Public Law 181-2014 Section 10, effective March 26, 2014.


                                                     3
        After a hearing, the trial court denied the expungement petition, finding that the

probation violation resulted in Wall not successfully completing his sentence. Wall now

appeals.

                                       Discussion and Decision

        Wall contends that the trial court erred in denying his petition to expunge his

conviction, claiming that he met the statutory requirements under Section 35-38-9-4.

Interpretation of a statute is a question of law which we review de novo. Dykstra v. City of

Hammond, 985 N.E.2d 1105, 1107 (Ind. Ct. App. 2013), trans. denied. We must first

determine whether the statutory language is clear and unambiguous. Id. In interpreting the

statute, “we will attempt to determine and give effect to the intent of the legislature.” Id. To

determine the intent of the legislature, “we read the sections of an act together in order that

no part is rendered meaningless if it can be harmonized with the remainder of the statute.”

City of Carmel v. Steele, 865 N.E.2d 612, 618 (Ind. 2007). “The best evidence of legislative

intent is surely the language of the statute itself.”3 Prewitt v. State, 878 N.E.2d 184, 186 (Ind.

2007). We must give all words their plain and ordinary meaning unless otherwise indicated

by statute. Id.

        Wall argues that he successfully completed his sentence and term of supervised

release and that the trial court was therefore required to expunge the records of his

conviction. We recently addressed similar arguments regarding a similar expungement



        3
           As such, we are unpersuaded by Wall’s reliance on correspondence from a legislator that he attached
to his petition.


                                                      4
statute for misdemeanor convictions, Indiana Code Section 35-38-9-2, in Alvey v. State, No.

20A04-1310-MI-533, 2014 WL 2202841, slip op. at 10-11 (Ind. Ct. App. May 28, 2014). In

Alvey, the court noted that although the defendant had completed his sentence in community

corrections he had twice admitted to violating probation. Therefore, he did not “successfully

complete[] his sentence, including any term of supervised release” as required by Section 35-

38-9-2. Id. at 2. The Alvey court opined that the intent of the General Assembly “was to

allow those persons who had successfully completed their sentences without incident to

petition the court after the passage of a certain amount of time … to expunge the records of

their conviction.” Id. at 5-6 (quoting Pittman v. State, No. 06A05-1305-CR-243, 2014 WL
1711011, slip op. at 10 (Ind. Ct. App. Apr. 30, 2014)).

        We think that the legislature had the same intent in drafting Section 35-38-9-4, which

applies to felony convictions. In this case, Wall admitted to violating the terms of his

probation, and by doing so he failed to successfully complete his sentence. Wall contends

that his probation violation was a “technical” one. Appellant’s Br. at 17. However, Section

35-38-9-4 does not distinguish between major and minor violations.4 Based on the foregoing,

we conclude that the trial court properly denied Wall’s petition to expunge his conviction.

        Affirmed.

BAKER, J., and BARNES, J., concur.




        4
          Consequently, we are unpersuaded by Wall’s argument that the trial court’s interpretation of the
statute violates Article 1, Section 18 of the Indiana Constitution, which states, “The penal code shall be
founded on principles of reformation, and not of vindictive justice.”

                                                    5